Citation Nr: 1504235	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  13-25 259A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a right wrist disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for lumbosacral spondylosis with bilateral radiculopathy, status-post spine surgery.

5.  Entitlement to service connection for a deviated nasal septum.

6.  Entitlement to service connection for chronic allergies.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION


The Veteran had active service from August 1952 to August 1955.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction was later transferred to the Detroit, Michigan RO.

The Board notes that, in an April 2005 rating decision, the RO denied service connection for bilateral hearing loss, tinnitus and a deviated nasal septum.  Since then, additional service medical records pertinent to the appellant's claims were received by VA, and the RO reconsidered the appellant's claims on their merits.  In this regard, new and material evidence pursuant to 38 C.F.R. § 3.156(a) is not required for reconsideration, so that the Board may adjudicate the appellant's current claims for service connection as original, rather than as a reopened, claims. 38 C.F.R. § 3.156(c).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a November 2010 statement, the Veteran related that he had excellent civilian medical care when he was separated from service, and that the records of this care would substantiate his claims.  A review of the record discloses some private medical records, but not in proximity to discharge from service.  As the Veteran's statement indicates that there are more, possibly relevant, outstanding private records, VA should undertake reasonable efforts to obtain any records, with the Veteran's assistance.

The Veteran claims that he incurred or aggravated a disability of the right wrist in service.  At entrance, a history of healed right colles fracture, 1949, was noted; however, it was not considered disabling.  A December 1954 service treatment note reflects a complaint of a hurt right wrist, and a history of fracture years prior, but no assessment of injury or disability.

VA's duty to assist includes providing an adequate examination when such an examination is indicated.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In April 2010, the Veteran was afforded a VA examination.  The examination contains an opinion that the Veteran's "right wrist condition is most likely related to injury/condition in service," and states that "[h]owever the [V]eteran's pre-existing right wrist condition was less likely as not aggravated by active duty."  In terms of aggravation, the examiner explained that there was no clinical evidence of permanent aggravation "based upon the one note in December 1954 in which the [V]eteran was evaluated for his right wrist."

The Veteran's representative requests that the April 2010 report be returned for clarification given its inconsistent conclusions, i.e. the report appears to be favorable on direct service connection, but the rationale, to include with respect to aggravation, indicates otherwise.  

The Veteran was also provided a VA audiologic examination to address his claims of service connection for bilateral hearing loss and tinnitus in April 2010.  With respect to each condition, the examiner related that they could not come to a conclusion as to whether it was at least as likely as not that either tinnitus or bilateral hearing loss was related to service, stating that it would be speculative to do so.  He explained that there were "other potential etiologies, including middle ear pathology, aging and occupational noise exposure," noting that the Veteran's hearing loss was asymmetrically worse in the left ear, consistent with truck driver's hearing loss.

The audiologic examination is insufficient to decide the claims.  The Board acknowledges that the examiner felt that there were numerous causes for the Veteran's hearing loss.  However, the question is whether it is at least as likely as not (a 50 percent or greater probability) that either condition was incurred or is otherwise attributable to service.  In other words, regardless of any other potential causes, the claim is substantiated if there is at least a 50 percent probability that in-service noise exposure, or other injury or disease, is the causative factor.  Upon remand, the Veteran should be afforded another VA examination.   38 C.F.R. § 4.2.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and ask him to provide or identify any relevant VA and non-VA medical records that are not already of record.  He should be asked to authorize the release of any non-VA treatment records relating to his claim, including the chiropractor he saw after discharge, Dr. Benaderet, and records of low back surgeries by Dr. Disclasani in 2008 and 2009.  Any negative search results should be noted in the record and communicated to the Veteran pursuant to 38 C.F.R. § 3.159(e).

2.  After the development directed in paragraph 1 has been completed to the extent possible, refer the claims folder to the examiner who performed the April 2010 examination (if available) to obtain an addendum opinion.  If the examiner who performed the April 2010 examination finds that another examination is necessary or is unavailable to complete this addendum, the Veteran should be scheduled for a new examination.

The examiner should review the electronic claims folder and indicate in the examination report that the electronic claims folder has been reviewed.  

a.  Based on the examination and review of the record, the examiner is asked to address whether the healed right colles fracture noted on the service entrance examination was at least as likely as not (50 percent or greater probability) aggravated (i.e., permanently increased in severity) during active service?

b.  If so, was any increase clearly and unmistakably (obviously, manifestly or undebatably) due to the natural progress of the disease.  

All opinions must be accompanied by a complete rationale.  

The examiner is informed that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.  Aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.

3.  Schedule the Veteran for a new VA audiological examination to determine the presence, severity and etiology of the Veteran's claimed bilateral hearing loss and tinnitus.  All indicated tests and studies should be conducted.  The claims file should be available for review by the examiner.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his lay assertions regarding noise exposure, hearing loss and tinnitus, as well as the pertinent medical evidence.  The examiner should consider the whispered voice testing results in the service records.  The examiner should note that the claims file has been reviewed.

Based on a review of the record and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that bilateral hearing loss and tinnitus began in or are attributable to service, including noise exposure experienced in service.  

All opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

The examiner is informed that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.  

4.  After the development requested above has been completed to the extent possible, and after conducting any additional indicated development, the AOJ should readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


